DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
 
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Response dated 05/05/2021 is acknowledged.  In the Response, no claims were amended.  Claims 1-6, 10, 16, 37-42,and 64-66 remain pending and have been examined in this action.  Applicants’ arguments were not found to be persuasive, and claims 1-6, 10, 16, 37-42, and 64-66 remain rejected in view of previously cited Scheibel et al. and Jiang et al., and Stopek et al. (see below).  The following rejections are reiterated and constitute the complete set of rejections currently being applied to the present application.  This action has been made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10, 16, 37-42, 64-66, and 79-81 are rejected under 35 U.S.C. 103 as being unpatentable over Scheibel et al. in view of Jiang et al. and Stopek et al.  (all references were cited previously).
Regarding claims 1, 10, 16, and 37, Scheibel et al. teach methods of forming multilayer silk films comprising: one or more silk film layers comprising at least one active agent (active agent release sheet) and having a top surface, a bottom surface, and two side surfaces.  The multilayer silk films of Scheibel et al. can be designed to provide sustained release of the active agent contained therein (see Figures and paragraph [0050]).  Scheibel et al. teach that the one or more silk film layers of their multilayer silk firms comprise silk polypeptides (see paragraphs [0003], [0018], [0049], [0050] and [0085]-[0088]).  Scheibel et al. further teach methods of forming multilayer silk films comprising the steps of: a) providing one or more solutions of silk proteins dissolved or suspended in a suitable solvent; b) forming one of the solutions into a film; c) evaporating the solvent, thereby forming a first silk film layer; and d) repeating steps a)-c) one or more times to form additional silk film layers on the first silk film layer in order to form a multilayer silk film (see paragraph [0012]).  
Regarding the newly added limitations of claim 2, 4, 6, 38, 40, and 42, Scheibel et al. teach forming layers of their multilayer film by casting silk polypeptide solutions onto a suitable support.  Scheibel et al. teach such silk polypeptide solutions can contain 0.1-20% w/v of silk protein (see paragraphs [0054] and [0055]).
Regarding the newly added limitations of claims 3, 5, 39, and 41, Scheibel et al. teach silk film layers comprising the silk polypeptide C16 (see paragraph [0045]).  


Regarding the limitations to claims 1 and 37, Scheibel et al. do not explicitly recite that all surfaces of the active agent release sheet are completely and continuously covered with one or more release modifying-layers.  Also, regarding claim 66, Scheibel et al. do not explicitly recite applying water vapor to one or more of the release-modifying layers.

Jiang et al. teach the preparation of multi-layer films comprising by preparing a solution comprising a silk fibroin onto a flat surface or mold, and drying the silk mixture, such as by exposing the layer to a flow of dehydrating gas. The dehydrated first layer is then contacted with a concentrated silk fibroin solution such that the solution forms a second layer upon the entirety of the dehydrated first layer and drying the silk mixture, such as by exposing the layer to a flow of dehydrating gas. This process is repeated until the desired numbers of layers are deposited upon the substrate resulting in a layered film.  One, a plurality, or all layers comprising the multi-layered film can include a compound which is accomplished by adding the compound to the concentrated silk fibroin solution before casting and/or contacting the solution to the surface or dehydrated layer (see paragraph [0176]).  Jiang et al. also teach that their silk fibroin sheets or films can be produced by preparing a solution comprising silk fibroin, mixing a e.g., very high β-sheet content).  According to Jiang et al. this leads to prolonged gel bioresorption and, by extension, prolonged drug release such as sustained drug release or extended drug release (see paragraph [0049]).  Jiang et al. teach that their drug delivery platform can provide sustained release over a period of, e.g., at least 7 days after administration (see paragraph [0050]).
Based on the combined teachings of Jiang et al. and Scheibel et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to make a single or multilayer silk film by casting one or more film layers with silk polypeptide solutions comprising the silk polypeptide C16 in the claimed amounts via routine experimentation and optimization, with one layer further comprising an active agent, and drying the film layers.  Furthermore, it would have been well within 
Stopek et al. teach the production of self-supporting multilayer films comprising any number of layers positioned on top of one another (see paragraph [0011]).  Stopek et al. teach that such multilayer films can be produced via dip coating (see paragraph [0036]).  Individual layers of the multilayer films of Stopek et al. may be continuous or discontinuous (see paragraph [0040]).  Stopek et al. teach that their multilayer film’s construct may control parameters such as drug release and diffusion from an internal layer within the film (see paragraph [0041]).  In one embodiment, Stopek et al. teach a self-supporting multilayer film including a tri-layer structure in which a third layer containing a therapeutic agent is positioned between a first layer containing a hydrophobic polymer and a second layer containing the same hydrophobic polymer.  In such an embodiment the layer containing the therapeutic agent does not extend to the edge of the multilayer film so that the release of the therapeutic agent from the layer may be altered/controlled (see paragraph [0084]):

    PNG
    media_image1.png
    143
    318
    media_image1.png
    Greyscale

Based on the teachings of Jiang et al. and Stopek et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to construct a multilayer silk film of Scheibel et al. via routine experimentation and optimization such that one or more release-modifying layers completely and continuously cover all surfaces, including side surfaces, of the multilayer silk film comprising at least one active agent-containing silk layer alone or an active agent-containing silk layer flanked by two active-agent-free silk film layers.  Because both Scheibel et al. and Jiang et al. explicitly teach that their multilayer films can be tailored to provide sustained and extended release of an active agent, and Scheibel et al. teach silk films having an identical composition as claimed, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention, via routine experimentation and optimization and based on the teachings of Stopek, to completely and continuously cover all surfaces of a “monolayer” and “sandwich” coated silk film, with a reasonable expectation of creating a sustained and extended release drug delivery system with no notable “burst” release of the active agent contained therein.




Response to Arguments
Claim Rejections under 35 U.S.C. 103
Applicants again point to Example 5 and Figure 10 in the specification and argue that the claimed “monolayer” and “sandwich” coated silk films have unexpected properties.  Applicants argue that the “monolayer” coated silk film of claim 1 exhibits unexpected results by imparting a sustained release profile very similar to that of a “sandwich” coated film (see pages 5-6 of Response).  Applicants further state that the Examiner has provided no evidence nor any objective reasons as to why the surprising/unexpected results shown in Example 5 and Figure 10 should not be recognized as surprising or unexpected (see page 8 of Response)

Applicants’ arguments were not found to be persuasive in view of the previously cited art of record.  
At the outset, the Examiner notes that the claims as currently presented do not recite any parameters or properties pertaining to the desired release profiles of the active agent highlighted by Applicants in their Response.  The only limitations in the claims related to the release of active agent is the presence of a release modifying layer.  The Examiner also notes again that the instant published specification at paragraph [0058] states that the inventors of the present invention surprisingly found that drugs released faster through the side surfaces than through the upper and lower surfaces of silk films, thus, resulting in an initial burst drug release profile.  The same section of the instant specification states that the inventors of the present invention surprisingly found that a controlled, constant, and sustained drug release profile can be 
The Examiner maintains that the results presented by Applicants in their disclosure are not surprising or unexpected, and would have been achievable via routine experimentation and optimization before the effective filing date of the invention, based on the overall teachings of previously cited Jiang, Scheibel, and Stopek.  Again, the Examiner notes that both Scheibel and Jiang explicitly teach that films comprising one or more silk layers can provide sustained or controlled release of an active agent contained therein.  Stopek also teaches self-supporting multilayer films comprising any number of layers positioned on top of one another, and that their multilayer film may control parameters such as drug release and diffusion from an internal layer within the film.  Stopek teaches an embodiment in which a layer containing a therapeutic agent does not extend to the edge of a multilayer film so that the release of the therapeutic agent from the layer may be altered/controlled.  It is noted that Scheibel teaches the production of silk films by casting one or more film layers with silk polypeptide solutions comprising amounts of the silk polypeptide C16 encompassed by the present claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
The Examiner maintains that based on the overall teachings of Scheibel, Jiang, and Stopek, it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to construct, via routine experimentation and 
Regarding Applicants’ statement that the Examiner has provided no evidence nor any objective reasons as to why the surprising/unexpected results shown in Example 5 and Figure 10 should not be recognized as surprising or unexpected, the Examiner notes that the Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best  562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  Here, because the combination of Scheibel, Jiang, and Stopek explicitly teaches that silk films with a various number of layers can be tailored to provide a desired sustained release profile of an active agent, the Examiner maintains a skilled artisan before the effective filing 
The rejections under 35 U.S.C. 103 have been maintained for the reasons provided above.



Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881.  The examiner can normally be reached on Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615